Citation Nr: 0523670	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  01-07 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include depression and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  This matter was previously before the 
Board in October 2003 at which time it was remanded to the RO 
for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The basis of the veteran's claim is that he acquired a 
psychiatric disability secondary to his service-connected 
cystic acne.  

Pursuant to the Board's October 2003 remand, the veteran 
underwent a VA psychiatric examination in March 2005.  The 
examination was performed so as to obtain a medical opinion 
regarding the nature and etiology of any present psychiatric 
disability the veteran may have, to include an opinion as to 
whether such disability is proximately related to or 
aggravated by the veteran's service connected cystic acne.  
See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Unfortunately, the examiner did not have the 
veteran's claims file to review when he examined the veteran 
as the Board had requested, and therefore he did not have an 
accurate history of the veteran's inservice medical history.  
In fact, during the examination the veteran relayed to the 
examiner that he had been hospitalized for eight months in 
service for his acne condition, but the examiner said he 
found it "difficult to believe" that the veteran would be 
hospitalized for eight months for a skin condition and 
surmised that the veteran had actually been hospitalized for 
a psychiatric disability.  A review of the veteran's service 
medical records shows that the veteran received intensive 
dermatology treatment for six months at a large military 
facility and was medically discharged from service due to 
this condition.  There is no indication of psychiatric 
treatment in the veteran's service medical records.

Consequently, because the March 2005 examination report is 
not based on an accurate medical history of the veteran, it 
is considered inadequate for decision-making purposes.  Thus, 
before a determination can be made on this claim, the veteran 
must be afforded a new medical examination that includes the 
examiner's review of the veteran's claims file.  See 
38 U.S.C.A. § 5103A(d).  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Also, during the pendency of this appeal, the veteran 
submitted additional evidence to the Board in August 2005 
that appears to be pertinent to this appeal.  As this 
evidence is not accompanied by a written waiver of review by 
the RO, the evidence must be reviewed by the RO in the first 
instance.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affair, 327 F. 3d 1339 (Fed. Cir. 2003). 

Based on the foregoing, this matter is REMANDED for the 
following action:

1.  The RO should provide the veteran 
with the opportunity to identify any 
additional, outstanding medical records 
pertinent to his service connection claim 
for a psychiatric disability, following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2004).  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
etiology of any disability present.  Send 
the claims folder to the examiner for 
review.  Based on review of the claims 
folder, and examination, the examiner 
should determine the appropriate 
psychiatric diagnosis(es), specifically 
addressing the diagnoses of depression 
and schizophrenia.  For each current 
diagnosis, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent or more 
degree of probability) that the 
disability is related to service.  If 
not, the examiner should offer an opinion 
as to whether it is at least as likely as 
not that the disability is caused or 
aggravated by the veteran's service-
connected cystic acne.  If aggravation is 
found, the examiner should attempt to 
quantify the extent of additional 
psychiatric impairment resulting from the 
aggravation.  Any opinion given should 
include a rationale.  If the examiner 
cannot provide a requested opinion, the 
report should so state.

3.  After completing any additional 
necessary development, the RO should 
review the expanded records and 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




